      Case 2:21-cv-00762-KJM-AC Document 1 Filed 04/27/21 Page 1 of 8


 1   FARAH LAW, P.C.
     Neda Farah (State Bar No. 269819)
 2   265 S. Doheny Dr., Suite # 102
 3   Beverly Hills, California 90211
     Telephone: 310-666-3786
 4   Facsimile: 775-261-1726
     E-Mail: neda@nedafarahlaw.com
 5   Attorney for the Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
      GREGORY HARRIS,                              Case No.
10
                        Plaintiff,                 COMPLAINT FOR DAMAGES
11
             v.                                    1. VIOLATION OF THE FAIR DEBT
12                                                 COLLECTION PRACTICES ACT, 15 U.S.C.
                                                   §1692 ET SEQ.
13    C B MERCHANT SERVICES,
                                                   2. VIOLATION OF THE ROSENTHAL FAIR
14                      Defendant.                 DEBT COLLECTION PRACTICES ACT,
                                                   CAL. CIV. CODE §1788 ET SEQ.
15
                                                   DEMAND FOR JURY TRIAL
16

17                                           COMPLAINT
18          NOW COMES Plaintiff GREGORY HARRIS (“Plaintiff”), by and through his attorneys,
19
     FARAH LAW, P.C., complaining as to the conduct of C B MERCHANT SERVICES
20
     (“Defendant”) as follows:
21
                                         NATURE OF THE ACTION
22
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
23

24   (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Rosenthal Fair Debt Collection Practices Act

25   (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.

26                                     JURISDICTION AND VENUE
27

28
                                                     1
         Case 2:21-cv-00762-KJM-AC Document 1 Filed 04/27/21 Page 2 of 8


 1         2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim
 4
     pursuant to 28 U.S.C. §1367.
 5
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Eastern District of California, and a substantial portion of the events or omissions giving rise

 8   to the claims occurred within the Eastern District of California.

 9                                                           PARTIES
10
           4. Plaintiff is a disabled consumer over 18-years-of-age residing in San Joaquin County,
11
     California, which is located within the Eastern District of California.
12
           5. Defendant “is a professional collection agency established in 1917.” 1 Defendant is a third-
13
     party debt collector organized under the laws of the State of California, with its principal place of
14

15   business and registered agent – Linda A. Guinn, located at 217 North San Joaquin Street, Stockton,

16   California, 95202. Defendant regularly collects upon consumers residing within the State of
17   California.
18
           6. Defendant acted through its agents, employees, officers, members, directors, heirs,
19
     successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
20
     relevant to the instant action.
21

22                                          FACTS SUPPORTING CAUSES OF ACTION

23         7.    The instant action stems from Defendant’s attempts to collect upon utility bills that

24   Plaintiff purportedly defaulted upon (“subject debt”).
25         8.   Upon information and belief, after the subject debt was purportedly in default, the subject
26
     debt was assigned to Defendant for collection purposes.
27

28   1
         https://cbmerchantservices.com/index.php/en/about
                                                                2
      Case 2:21-cv-00762-KJM-AC Document 1 Filed 04/27/21 Page 3 of 8


 1       9.   In late 2020, Plaintiff began receiving calls to his cellular phone, (209) XXX-2952, from
 2   Defendant.
 3
         10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and
 4
     operator of the cellular phone ending in -2952. Plaintiff is and always has been financially
 5
     responsible for the cellular phone and its services.
 6

 7       11. Defendant has mainly called Plaintiff using the phone number (209) 944-9001, but upon

 8   belief, Defendant has used other phone numbers as well.

 9       12. Upon information and belief, the aforementioned phone number ending in -9001 is regularly
10
     utilized by Defendant during its debt collection activity.
11
         13. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as
12
     a debt collector attempting to collect upon the subject debt.
13
         14. Plaintiff informed Defendant that he did not have the means to address the subject debt,
14

15   and requested that Defendant stop calling him.

16       15. Rather than being mindful of Plaintiff’s financial situation, Defendant’s representatives
17   continued placing systematic phone calls, and persisted with their coercive attempts at extracting
18
     payment from Plaintiff.
19
         16. Aggravated over Defendant’s harassing contacts, Plaintiff reiterated his demands that
20
     Defendant stop contacting him.
21

22       17. Despite Plaintiff’s demands, Defendant’s unwanted conduct has continued through the

23   filing of this action.

24       18. Plaintiff has received at least 15 phone calls from Defendant since asking it to stop calling.
25       19. Due to Defendant’s conduct, Plaintiff was forced to hire counsel and his damages therefore
26
     include reasonable attorneys’ fees incurred in prosecuting this action.
27

28
                                                        3
         Case 2:21-cv-00762-KJM-AC Document 1 Filed 04/27/21 Page 4 of 8


 1         20. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive damages
 2   and all other appropriate measures to punish and deter Defendant and other collectors from
 3
     engaging in the unlawful collection practices described in this Complaint, supra.
 4
           21. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.
 5
           22. Plaintiff has suffered additional concrete harm as a result of Defendant’s actions, including
 6

 7   but not limited to: invasion of privacy, aggravation that accompanies collection telephone calls,

 8   emotional distress, increased risk of personal injury resulting from the distraction caused by the

 9   never-ending calls, increased usage of his telephone services, loss of cellular phone capacity,
10
     diminished cellular phone functionality, decreased battery life on his cellular phone, and diminished
11
     space for data storage on his cellular phone.
12
                  COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
13
           23. Plaintiff repeats and realleges paragraphs 1 through 22 as though full set forth herein.
14

15         24. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

16         25. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
17   use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
18
           26. Defendant identifies itself as a debt collector, and is engaged in the business of collecting
19
     or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed
20
     or due to others. Defendant has also been a member of the Association of Credit and Collection
21

22   Professionals (“ACA”) since 1987. 2

23         27. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

24   due or asserted to be owed or due to another for personal, family, or household purposes.
25            a. Violations of FDCPA §1692c(a)(1) and §1692d
26

27

28   2
         http://www.acainternational.org/search#memberdirectory
                                                      4
      Case 2:21-cv-00762-KJM-AC Document 1 Filed 04/27/21 Page 5 of 8


 1      28. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in
 2   any conduct the natural consequence of which is to harass, oppress, or abuse any person in
 3
     connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring
 4
     or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,
 5
     abuse, or harass any person at the called number.”
 6

 7      29. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

 8   notified to stop. Defendant called Plaintiff at least 15 times after he demanded that it stop calling,

 9   in just a short period of time. This repeated behavior of systematically calling Plaintiff’s phone in
10
     spite of his demands was harassing and abusive. The frequency and nature of calls shows that
11
     Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing him.
12
        30. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant
13
     knew that its conduct was inconvenient and harassing to him.
14

15            b. Violations of FDCPA § 1692e

16      31. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any
17   false, deceptive, or misleading representation or means in connection with the collection of any
18
     debt.”
19
        32. In addition, this section enumerates specific violations, such as:
20
                 “The use of any false representation or deceptive means to collect or attempt
21               to collect any debt or to obtain information concerning a consumer.” 15
22               U.S.C. §1692e(10).

23      33. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

24   attempt to collect the subject debt. In spite of the fact that Plaintiff informed Defendant of his
25   inability to remit payment, as well as his demands that Defendant stop contacting him, Defendant
26
     continued to place automated calls to Plaintiff’s cellular phone in a deceptive attempt to force
27
     Plaintiff to answer and ultimately make a payment. Through its conduct, Defendant misleadingly
28
                                                        5
      Case 2:21-cv-00762-KJM-AC Document 1 Filed 04/27/21 Page 6 of 8


 1   represented to Plaintiff that it had the legal ability to contact him via an automated system when it
 2   no longer had consent to do so.
 3
            c. Violations of FDCPA § 1692f
 4
        34. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair
 5
     or unconscionable means to collect or attempt to collect any debt.”
 6

 7      35. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

 8   debt by continuously calling Plaintiff a number of times after being notified to stop. Attempting to

 9   coerce Plaintiff into payment by placing systematic phone calls without his permission is unfair
10
     and unconscionable behavior. These means employed by Defendant only served to worry and
11
     confuse Plaintiff.
12
        36. As pled in paragraphs 19 through 22, supra, Plaintiff has been harmed and suffered
13
     damages as a result of Defendant’s illegal actions.
14

15      WHEREFORE, Plaintiff, GREGORY HARRIS, respectfully requests that this Honorable Court

16   enter judgment in his favor as follows:
17      a. Declaring that the practices complained of herein are unlawful and violate the
           aforementioned bodies of law;
18

19      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
           §1692k(a)(2)(A);
20
        c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
21         under 15 U.S.C. §1692k(a)(1);
22
        d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
23         §1692k(a)(3);

24      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
           debt; and
25

26      f. Awarding any other relief as this Honorable Court deems just and appropriate.

27         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

28      37. Plaintiff restates and realleges paragraphs 1 through 36 as though fully set forth herein.
                                                       6
      Case 2:21-cv-00762-KJM-AC Document 1 Filed 04/27/21 Page 7 of 8


 1       38. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
 2       39. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
 3
     and (f).
 4
         40. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 5
                a. Violations of RFDCPA § 1788.10 -1788.17
 6

 7       41. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any

 8   other provision of this title, every debt collector collecting or attempting to collect a consumer debt

 9   shall comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
10
     remedies in Section 1692k of, Title 15 of the United States Code.”
11
         42. As outlined above, through its continuous attempts to collect upon the subject debt,
12
     Defendant violated 1788.17; and §§1692c(a)(1), d, e, and f. Defendant engaged in a harassing,
13
     deceptive and unconscionable campaign to collect from Plaintiff through the implicit
14

15   misrepresentations made on phone calls placed to Plaintiff’s cellular phone. Through its conduct,

16   Defendant misleadingly represented to Plaintiff that it had the lawful ability to continue contacting
17   his cellular phone using an automated system absent his consent. Such lawful ability was revoked
18
     upon Plaintiff demanding that Defendant stop calling his cellular phone, illustrating the deceptive
19
     nature of Defendant’s conduct. Moreover, Defendant’s actions were deceptive and unfair as it
20
     continued to barrage Plaintiff with collection phone calls despite having knowledge that these calls
21

22   were unwanted.

23       43. Defendant willfully and knowingly violated the RFDCPA through its unlawful collection

24   efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
25   Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
26
     Code § 1788.30(b).
27

28
                                                        7
      Case 2:21-cv-00762-KJM-AC Document 1 Filed 04/27/21 Page 8 of 8


 1      WHEREFORE, Plaintiff, GREGORY HARRIS, respectfully requests that this Honorable Court
 2   enter judgment in his favor as follows:
 3
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
 4         statute;

 5      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 6      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
 7         1788.30(b);

 8      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
           § 1788.30(c);
 9
        e. Enjoining Defendant from further contacting Plaintiff; and
10

11      f. Award any other relief as the Honorable Court deems just and proper.

12
        Dated: April 27, 2021                    Respectfully submitted,
13

14                                               By: /s/ Neda Farah
                                                 Neda Farah, Esq.
15                                               FARAH LAW, P.C.
                                                 265 S. Doheny Dr., Suite # 102
16                                               Beverly Hills, California 90211
17                                               Telephone: 310-666-3786
                                                 Facsimile: 775-261-1726
18                                               E-Mail: neda@nedafarahlaw.com

19

20

21

22

23

24

25

26

27

28
                                                     8
